Citation Nr: 1621359	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  13-15 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether R. R. is entitled to recognition as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had recognized active service with the Philippine Scouts from January 1941 to March 1945.  He died in January 2011.  The appellant is the Veteran's surviving spouse.  She has claimed that her adopted daughter, R. R., is the Veteran's helpless child.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  The matter was reconsidered and confirmed in a July 2012 rating decision following receipt of additional evidence.

The Board remanded the claim for development in June 2015.  It has been returned to the Board for further appellate action.  

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 

REMAND

The Veteran and the appellant adopted their daughter, R. R., in May 2001.  R. R. was born on October [redacted], 1992, and turned 18 in October 2010.  The appellant contends, in effect, that as a result of her end stage renal disease diagnosed when she was 16, the extensive treatment requirements associated with this, associated weakness, and considerable ongoing medical costs, the appellant's daughter, R.R., was permanently incapable of self-support prior to her 18th birthday, and hence is entitlement to helpless child status.  

For VA purposes, the term child includes an unmarried person who, before reaching the age of 18 years, became permanently incapable of self-support by reason of physical or mental defect.  38 U.S.C.A. § 101(4) (West 2014); 38 C.F.R. §§ 3.57(a)(1)(ii), 3.315(a), 3.356 (2015); Dobson v. Brown, 4 Vet. App. 443 (1993).

The Board remanded the case in June 2015 to obtain relevant records concerning the status of R.R. prior to her 18th birthday, and thereafter to obtain a medical opinion addressing the likelihood that R.R. became permanently incapable of self-support prior to her 18th birthday.  The RO sent a development letter to the appellant in July 2015 requesting relevant evidence and information and for authorization to obtain relevant medical evidence.  The appellant did not provide any evidence, information, or authorization in response to the letter.

The report for the requested medical opinion was provided in September 2015.  The examiner was asked to provide an opinion whether it was at least as likely as not that the daughter R.R. was permanently incapable of self-support prior to her 18th birthday, but the examiner failed to provide the requested opinion, instead merely noting the circumstances rendering such an opinion difficult.  

Thus, regrettably, the Board is compelled to remand the claim again, in an effort to secure development requested by the Board in its prior remand.  The U. S. Court of Appeals for Veterans Claims has held that compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  Once again ask the appellant to either submit or to authorize VA to obtain records from James L. Gordon Memorial Hospital pertaining to R. R.'s treatment for end stage renal disease.  All efforts to obtain these records must be documented if the records are not obtained.  If the RO or the AMC receives authorization to request the records but is unable to obtain the records, all efforts to obtain the records should be documented.  In addition, the RO or the AMC should notify the appellant of the records that could not be obtained, the steps taken to obtain the records, and that she should submit any such records in her possession.

2.  Once again ask the appellant to provide information concerning R. R.'s educational and employment status since December 2008.  The names and addresses of any educational facilities that she has attended or is attending, transcripts, schedules, and/or other documentation of her status as a student should be requested.  In addition, the names and addresses of her employers, dates of employment, pay stubs, and/or other documentation of her pay and annual wages, and average weekly hours worked should also be requested.

3.  Then, arrange for all pertinent evidence of record to be made available to and reviewed by a suitable physician, other than the one who provided the September 2015 report.  Following the review of the relevant evidence, the physician should provide an opinion as to whether there is a 50 percent or better probability that R.R. was permanently incapable of self-support due to physical and/or mental disorders prior to her 18th birthday in October 2010.  The rationale for the opinion must also be provided.

The rationale for the opinion must also be provided.  If the physician is unable to provide the required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

4.  Undertake any other indicated development. 

5. Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, provide her and her representative with a Supplemental Statement of the Case and an appropriate opportunity to respond.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






